FILED: December 22, 2020


                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                               ___________________

                                     No. 20-1495
                                (1:20-cv-00929-RDB)
                               ___________________

LEADERS OF A BEAUTIFUL STRUGGLE; ERRICKA BRIDGEFORD;
KEVIN JAMES

              Plaintiffs - Appellants

v.

BALTIMORE POLICE DEPARTMENT; MICHAEL S. HARRISON, in his
official capacity as Baltimore Police Commissioner

              Defendants - Appellees

                               ___________________

                                    ORDER
                               ___________________

      A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties shall file 16 additional paper copies of their briefs and appendices

previously filed in this case within 10 days.
      This case is tentatively scheduled for oral argument in the next available

session.

                                    For the Court

                                    /s/ Patricia S. Connor, Clerk